[logo.jpg]
 
Consulting Services • www.tigaenergy.com  •  +1 512 687 3451
 
Eduardo Perez
Chairman
Liberty Circle Energy
P.O. Box 1666
Sabana Hoyos, Arecibo
Puerto Rico 00688


August 29, 2011


Re:  Letter Agreement for Strategic Development


Dear Mr. Perez


Tiga Energy Services, Inc. welcomes the opportunity to partner with Liberty
Circle Energy in providing dedicated design services to assist in the
development of LCE’s Wind Energy Management Platform (WEMP) and incorporating
essential functionality to support the WEMP into our TigaNET core platform.


Subject to the terms and conditions of the enclosed agreement, Tiga agrees to
support LCE in the following:


·  
Wind Energy Management Platform (WEMP) Communications Archtiecture and Design

o  
TigaNET interface & integration for wind turbine controls

o  
IP based communication platform vendor recommendations/selection

o  
Specification of wind energy management system

§  
Design specification and/or vendor recommendation

§  
 

·  
Core TigaNET integration for WEMP

o  
Parameter level control and information access

§  
For WEMP and third party O&M service access

o  
WEMP interface

o  
Real Time  Carbon & Energy Trading platform services

§  
Meter data authentication

§  
Trading Platform vendor recommendation/selection

·  
TigaNET integration into trading



Best Regards,






Michael Hathaway
CEO, Tiga Energy Services, Inc.
 


TES Energy Services • Consulting Services • 401 Congress Ave. • Suite 1540 •
Austin, TX, 78701
 

--------------------------------------------------------------------------------

© 2011, Tiga Energy Services, Proprietary & Confidential
 
 
Our Understanding
 
LCE desires to engage TES to assist in the development of its WEMP and
accelerate the development of TES’s core TigaNET communication service to
support a secure communications and remote accessibility to LCE wind assets.


This agreement defines work performed based on a Non-recurring Engineering (NRE)
fee, in which LCE will have the option to convert to equity in TES common stock.
 
Scope and Approach for WEMP Project
 
TES will assist LCE with the following activities:


Initial Network Design and Architecture for the Project campus to support:

 
Activities and Deliverables
 
TES will be accountable for the following Activities and Deliverables:


Activities
Deliverables
WEMP Requirements Specification:
 
Working with LCE wind energy engineering resources TES will jointly generate a
requirement specification for the LCE WEMP.
 
 
1. Control infrastructure requirements
2. Network communications requirements.
3. Carbon and energy trading platform requirements
 
 
WEMP Communications Platform Scope:
 
TES will scope the architecture and design tasks for the communications
infrastructure for the LCE WEMP.
 
 
1. System capabilities
2. Development cost
3. Deployment costs
4. Development timeline
TigaNET Core Integration of WEMP
 
TES accelerate the development of TigaNET core functionality to support LCE’s
WEMP
 
 
1. Platform parameter definitions
2. Remote access requirements for O&M and trading
3. Trading platform requirements
 



 
TES’s Performance Terms
 
TES will perform the work specified in this Letter Agreement, subject to the
assumptions in this document and in accordance with the terms and conditions
contained in this Letter Agreement.
 
 
2

--------------------------------------------------------------------------------

© 2011, Tiga Energy Services, Proprietary & Confidential


 
Estimated Costs and Payment Terms
 
1.  
TES will receive a one-time NRE fee of one million dollars ($1,000,000 USD) on
or before September 9, 2011 to commence the development efforts defined in this
agreement.

2.  
Specific work outside the scope of this agreement will be identified by TES and
LCE and negotiated separately.

3.  
Assuming LCE proceeds with a strategic investment in TES with a minimum
investment of $5MM, this NRE can be converted to TES common stock under the same
terms of conversion of LCE’s initial investment.

 
LCE’s Responsibilities
 
The performance of this effort is dependent upon LCE’s completion of the
following responsibilities.


1.  
LCE will assign a Project Manager who will be responsible for attending status
meetings, signing off on Deliverables as required, and acting as a single point
of contact for the TES team.

2.  
The LCE Project Manager will assign key LCE personnel to provide business and
technical information as it relates to the analysis effort.

3.  
Upon written request by TES, LCE agrees to permit TES to contact and meet with
LCE’s contractors, affiliates, and planners to determine requirement needs and
coordinate to ensure compatibility of standards and interfaces in design
specifications;

4.  
Upon written request by TES, LCE agrees to permit TES to negotiate on LCE’s
behalf with vendors; provided, however, TES shall not represent that it have the
right to enter into any enforceable contracts with or otherwise contractually
bind LCE.

 
Assumptions
 
1.  
Business and technical experts (both TES and LCE) will be available, as needed,
within 24-hour advance notice.

2.  
Joint status meetings will be held periodically with the TES Project Lead and
LCE Project Sponsor to discuss progress, issues and planned activities.  A final
meeting will be held at the conclusion of the project to discuss the Final
Status Report.

3.  
The Scope will be agreed to and supported by LCE Executives.  All deviations
from the project Scope will be evaluated using a change control process that
includes:  logging the change request, investigating and assessing the impact
and obtaining the appropriate approvals from the Project Sponsor through
execution of a Change Request.

4.  
TES assumes no responsibility or liability for project resources (human,
tangible or intangible), schedule, product quality, management, or costs that
are not within TES’s sole and direct control.

5.  
TES personnel will develop deliverables for this project based in input from LCE
staff.

 
 
3

--------------------------------------------------------------------------------

© 2011, Tiga Energy Services, Proprietary & Confidential
 
 
Additional Terms
 
Confidentiality
 
TES acknowledges that LCE and its affiliates have trade secrets, confidential
information and proprietary property, having great commercial value to LCE. LCE
acknowledges that TES’s property includes trade secrets, confidential
information and proprietary property of TES, having great commercial value to
TES, and that the development and design of TES’s property has involved and will
involve the expenditure by TES of substantial amounts of time and money.


All items of TES’s property are being provided to LCE on a strictly confidential
basis and only for in-house use by LCE.  Each party's confidential information
shall be held in strict confidence by the other party, using the same standard
of care as it uses to protect its own confidential information, and shall not be
used or disclosed by the other party for any purpose except as specifically set
forth in this Letter Agreement.

 
Intellectual Property
 
LCE and its affiliates shall retain sole and exclusive ownership to any and all
of the Property owned by LCE and its Affiliates before, during, and after this
engagement.  TES shall retain sole and exclusive ownership to any and all
software, toolkits, documentation, methods, concepts, ideas, trade secrets and
materials owned by TES prior to this engagement (TES’s Property) and any
derivative works and improvements made to TES’s Property through the performance
of this engagement or otherwise.


Any control or remote access interfaces specific to LCE or its affiliates
systems remain the property of LCE within the guidelines of the open standards
that TES implements, except to the extent of any TES Property contained therein
(including any modifications or derivative works made to any TES Property) for
which TES grants to LCE a perpetual, non-exclusive, irrevocable, worldwide,
royalty-free license to use the TES Property only in the ordinary course of
LCE’s business operations and for LCE’s own business purposes, provided that LCE
may not sell, license or distribute these deliverables in any manner competitive
with TES’s  business.  LCE may copy the deliverables for inactive back up and
disaster recovery purposes.


LCE acknowledges that TES is in the business of providing consulting services
and for developing software for a variety of clients, and agrees that TES may
perform work substantially similar to the services performed under this Letter
Agreement for other parties, and use, distribute, sell, license, modify or
enhance the deliverables or any portion of the deliverables for use by such
other parties.


 
4

--------------------------------------------------------------------------------

© 2011, Tiga Energy Services, Proprietary & Confidential
 
Liability
 
Each party shall be liable for its own breach of contract and other negligent
and intentional acts and omissions, and those of its employees and agents, in
connection with this Agreement, and shall indemnify and hold harmless the other
party against any claims, actions, damages, losses or liabilities arising from
any such breach of contract or other negligent or intentional acts or omissions.


TES’s total liability under this Letter Agreement will under no circumstances
exceed the total of all service fees actually paid by LCE to TES under this
Letter Agreement. Under no circumstances shall TES be liable to LCE or to any
third party for lost revenues, lost profits, loss of business, or consequential
or special damages of any nature, whether or not foreseeable.

 
Non-Hire of Employees
 
Without prior written consent of the other party, during the term of this Letter
Agreement and for a period of 1 year after its termination or expiration,
neither LCE nor TES will hire or engage any person who becomes known to it
through the performance of this Letter Agreement.

 
Termination
 
If either party breaches any of its obligations under this Letter Agreement in
any material respect and the breach is not substantially cured within thirty
(30) days after the breaching party receives written notice describing the
breach from the other party, then the other party may terminate this Letter
Agreement, without penalty, by giving written notice to the breaching party at
any time before the breach is substantially cured.  Termination of this Letter
Agreement for any reason will not relieve LCE of liability for, and LCE will
promptly pay when due, all amounts owed to TES for services rendered and items
delivered to LCE up to the date of termination.  The paragraphs under the
heading “Additional Terms” shall survive termination of this Letter Agreement.

 
Force Majeure
 
Neither party shall be liable for, nor shall either party be considered in
breach of this Agreement due to any failure to perform its obligations under
this Letter Agreement as a result of a cause beyond its control, including
without limitation any Act of God, terror, or a public enemy, act of any
military, civil or regulatory authority, change in any law or regulation, fire,
flood, earthquake, storm or other like event, disruption or outage of
communications, power or other utility, or other cause which could not have been
prevented with reasonable care.


 
5

--------------------------------------------------------------------------------

 
 
Miscellaneous
 
This Letter Agreement represents the entire agreement among the parties
superseding any prior proposals or offers.  LCE may not assign this Letter
Agreement without the prior written consent of TES.  Texas law shall govern this
Letter Agreement.
 
 
 
TES looks forward to continuing our relationship with LCE.  We are excited about
your prospects and look forward to providing our services to you.  If you have
any questions, please feel free to contact me at 1 512 687 3451.


Very truly yours,






Michael Hathaway
Chief Executive Officer
Tiga Energy Services, Inc.






 
Signatures
 
Intending to be legally bound, the parties have agreed to and accepted all of
the terms and conditions of this Letter Agreement.


LIBERTY CIRCLE ENERGY
 
TIGA ENERGY SERVICES, Inc
         
By:
/s/ Eduardo Perez
 
By:
/s/ Michael Hathaway
Printed Name:
Eduardo Perez
 
Printed Name:
Michael Hathaway
Title:
Chairman of the Board
 
Title:
Chief Executive Officer
Date:
   
Date:
 



 
6

--------------------------------------------------------------------------------

 